In the Matter of a Member of the Bar of the Supreme Court of Delaware: PETER E. HESS. Petitioner.
No. 477, 2010.
Supreme Court of Delaware.
Submitted: July 30, 2010.
Decided: August 12, 2010.
Before BERGER, JACOBS and RIDGELY, Justices.

ORDER
CAROLYN BERGER, Justice.
This 12th day of August, 2010, based on the content of the Verified Petition for Reinstatement from disability inactive status, as well as the lack of opposition by the Office of Disciplinary Counsel, Peter E. Hess is returned to active status with the Delaware Bar as a member in good standing.